Exhibit 10.5

    
SIXTH AMENDMENT
TO
CREDIT AGREEMENT
dated as of
October 9, 2012
among


SOLANA RESOURCES LIMITED,
as Borrower,


GRAN TIERRA ENERGY INC.,


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent and Global Coordinator,


and
The Lenders Party Hereto
    








--------------------------------------------------------------------------------




SIXTH AMENDMENT TO CREDIT AGREEMENT


THIS SIXTH AMENDMENT TO CREDIT AGREEMENT (this “Sixth Amendment”) dated as of
October 9, 2012, is among SOLANA RESOURCES LIMITED, a corporation duly formed
and existing under the laws of the Province of Alberta, Canada (the “Borrower”);
GRAN TIERRA ENERGY INC., a corporation formed and existing under the laws of the
State of Nevada (the “Parent”); WELLS FARGO BANK, NATIONAL ASSOCIATION, as
administrative agent (in such capacity, together with its successors in such
capacity, the “Administrative Agent”) for the lenders party to the Credit
Agreement referred to below (collectively, the “Lenders”) and as global
coordinator; and the undersigned Lenders.
R E C I T A L S
A.    The Borrower, the Parent, the Administrative Agent and the Lenders are
parties to that certain Credit Agreement dated as of July 30, 2010, as amended
by that certain First Amendment to Credit Agreement dated as of August 31, 2010,
that certain Second Amendment to Credit Agreement dated as of November 5, 2010,
that certain Third Amendment to Credit Agreement dated as of January 20, 2011,
that certain Fourth Amendment to Credit Agreement dated as of February 14, 2011
and that certain Fifth Amendment to Credit Agreement dated as of May 18, 2012,
among the Borrower, the Parent, the Administrative Agent and the Lenders party
thereto (the “Credit Agreement”), pursuant to which the Lenders have made
certain extensions of credit available to the Borrower.
B.    The Borrower has requested and the Lenders have agreed to amend certain
provisions of the Credit Agreement.
C.    NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
Section 1.Defined Terms. Each capitalized term used herein but not otherwise
defined herein has the meaning given such term in the Credit Agreement. Unless
otherwise indicated, all references to Sections in this Sixth Amendment refer to
Sections of the Credit Agreement.
Section 2.    Amendments to Credit Agreement.
2.1    Amendment to Section 1.02.
(a)    The following definitions contained in Section 1.02 are hereby amended
and restated in their entirety to read as follows:
“Material Documents” means, collectively, each Merger Document, each Offtake
Agreement, each Concession Agreement, and each Swap Agreement to which any
Credit Party is a party.
“Material Subsidiary” means (a) Solana Petroleum Exploration, (b) Gran Tierra
Energy Colombia, (c) as of any date of determination, any Subsidiary that (i)
owns or has an interest in any Property assigned value in the Borrowing Base
then in effect, as determined by the Administrative Agent, or (ii) does business
in Colombia, and (d) from and after the date on which the amount of the
Borrowing Base first exceeds $20,000,000 (even if the amount of the Borrowing
Base subsequently falls to or below $20,000,000), any Subsidiary that at any
time owns or has an interest in Oil and Gas Properties that have produced
Hydrocarbons at any time since such date (even if such Subsidiary subsequently
ceases to own or have an interest in such Oil and Gas Properties or such
production subsequently ceases); provided that the term “Material Subsidiary”
shall not include (i) the Borrower, (ii)




--------------------------------------------------------------------------------




any Subsidiary that would constitute a “Material Subsidiary” under clause (d)
above solely as a result of the ownership of or interest in Oil and Gas
Properties located in Argentina or (iii) prior to the consummation of the
Merger, Petrolifera (provided that for the avoidance of doubt, from and after
the consummation of the Merger, Petrolifera shall be a Material Subsidiary for
all purposes).
“Solana Petroleum Exploration” means Solana Petroleum Exploration (Colombia)
Limited, an exempted company incorporated with limited liability under the laws
of the Cayman Islands with registration number 81572; provided that from and
after the date on which the Merger is consummated, each reference to the term
“Solana Petroleum Exploration” wherever it appears herein and in the other Loan
Documents shall refer to Petrolifera (as the surviving entity pursuant to the
Merger).
(b)    The following definitions are hereby added where alphabetically
appropriate:
“Companies Law” means the Companies Law (2011 Revision) of the Cayman Islands as
amended from time to time.
“Farmout Concession Agreements” means, collectively, all of the following
agreements: (i) Concession Agreement for the Exploitation, Development and
Production of Oil and Natural Gas REC-T-155 No. 48610.001427/2008-39, executed
by and between Gran Tierra Brasil and ANP; (ii) Concession Agreement for the
Exploitation, Development and Production of Oil and Natural Gas REC-T-224 No.
48610.001426/2008-94, executed by and between Gran Tierra Brasil and ANP; (iii)
Concession Agreement for the Exploitation, Development and Production of Oil and
Natural Gas REC-T-129 No. 48610.001443/2008-21, executed by and between Gran
Tierra Brasil and ANP; and (iv) Concession Agreement for the Exploitation,
Development and Production of Oil and Natural Gas REC-T-142 No.
48610.001446/2008-65, executed by and between Gran Tierra Brasil and ANP.
“Merger” means the merger of Solana Petroleum Exploration and Petrolifera
pursuant to which Solana Petroleum Exploration will merge into and with
Petrolifera with Petrolifera continuing as the surviving company under the laws
of the Cayman Islands.
“Merger Conditions” means the satisfaction (or waiver in accordance with Section
12.02) of each of the following conditions:
(a)    The Administrative Agent shall be reasonably satisfied with the terms,
conditions and documentation of the Merger and the Merger Documents.
(b)    The Administrative Agent shall have received a certificate of a Director
of Solana Petroleum Exploration or its parent (for matters in respect of Solana
Petroleum Exploration or its parent) or a Responsible Officer of Petrolifera
(for matters in respect of Petrolifera) certifying that: (i) Solana Petroleum
Exploration and Petrolifera are concurrently consummating the Merger in
accordance with Part XVI of the Companies Law and the terms of the Merger
Documents (with all of the material conditions precedent thereto having been
satisfied in all material respects by the parties thereto); (ii) attached
thereto is a true and complete copy of the Plan of Merger, a certificate of good
standing in respect of Petrolifera as the surviving company, a certificate of
good standing in respect of Solana Petroleum Exploration as the merging company,
director's declarations of Petrolifera, director's declarations of Solana
Petroleum Exploration, written resolutions of the sole shareholder of
Petrolifera, written resolutions of the sole shareholder of Solana Petroleum
Exploration, in




--------------------------------------------------------------------------------




each case filed or to be filed with the Registrar of Companies of the Cayman
Islands in connection with the Merger; (iii) attached thereto is a true and
complete copy of the Amendment and Restated Memorandum of Association and
Articles of Association of Solana Petroleum Exploration adopted on 8 May 1998,
as amended by a Special Resolution of the sole shareholder of Solana Petroleum
Exploration adopted on 17 May 2012; and (iv) attached thereto is a true and
complete copy of the Amendment and Restated Memorandum of Association of
Petrolifera adopted by a Special Resolution of the sole shareholder of
Petrolifera adopted 14 August 2012.
(c)    The Administrative Agent shall have received evidence satisfactory to it
that all Governmental Requirements and third-party consents and approvals
necessary or advisable in connection with the Merger have been obtained (without
the imposition of any conditions not already satisfied) and are in full force
and effect; and all applicable waiting periods have expired without any action
being taken by any competent authority; and no law or regulation is applicable
that restrains, prevents or imposes materially adverse conditions upon the
Merger.
(d)    The Administrative Agent shall have received a certificate of the
Secretary or an Assistant Secretary or a Director of each of Solana Petroleum
Exploration and Petrolifera setting forth (i) resolutions of their respective
sole shareholders and board of directors with respect to the authorization of
the Merger and of such Person to execute and deliver the Merger Documents (and
Loan Documents in the case of Petrolifera) to which it is a party and to enter
into the transactions contemplated in those documents, (ii) in the case of
Petrolifera, the officers or directors of such Person (y) who are authorized to
sign the Loan Documents to which such Person is a party and (z) who will, until
replaced by another director, officer or officers duly authorized for that
purpose, act as its representative for the purposes of signing documents and
giving notices and other communications in connection with the Loan Documents to
which it is a party, (iii) in the case of Petrolifera, specimen signatures of
such authorized officers, and (iv) the memorandum of association, the articles
of association and the certificate of incorporation and bylaws (or other
organizational documents) of such Person, certified as being true and complete.
The Administrative Agent and the Lenders may conclusively rely on such
certificate until the Administrative Agent receives notice in writing from the
Borrower to the contrary.
(e)    The Administrative Agent shall have received from each party thereto duly
executed counterparts (in such number as may be requested by the Administrative
Agent) of the Security Instruments described on Annex I attached to the Sixth
Amendment to Credit Agreement dated as of October 9, 2012 among the Borrower,
the Parent, the Administrative Agent and the Lenders party thereto (other than
the letters described in clause 4 thereof, which shall be delivered not later
than 10 Business Days after the consummation of the Merger), together with share
certificates, share transfer instruments, registers, direction letters,
acknowledgement notices, memoranda and any other documents in connection with
the Liens created thereby as the Administrative Agent may reasonably require. In
connection with the execution and delivery of the Security Instruments, the
Administrative Agent shall have received:
(i)    appropriate governmental or third party search certificates as it may
require reflecting no prior Liens encumbering the Properties of Petrolifera for
each of the following jurisdictions: Colombia, the Cayman Islands, Barbados and
any other jurisdiction requested by the Administrative Agent, other than those
permitted by Section 9.03.




--------------------------------------------------------------------------------




(ii)    evidence satisfactory to it that (A) Petrolifera has guaranteed the
Indebtedness pursuant to the Guaranty Agreement and (B) the Security Instruments
create first priority, perfected Liens on all of the economic rights of
Petrolifera under each Concession Agreement to which each is a party, except for
the Petrolifera Excluded Concession Agreements;
(iii)    except for Offtake Agreements related to the Petrolifera Excluded
Concession Agreements, a duly executed agreement of the Offtaker under each
Offtake Agreement to which Petrolifera is a party, in form and substance
satisfactory to the Administrative Agent, pursuant to which such Person (and any
other Person obligated to make payments thereunder) shall agree to make all
payments under such Offtake Agreement to the relevant Collection Account.
(iv)    evidence satisfactory to it that all of the Equity Interests in
Petrolifera has been pledged to the Administrative Agent for the benefit of the
Secured Parties pursuant to the Security Instruments, and to the extent
applicable, the Administrative Agent shall have received an undated, blank stock
transfer form representing all of the issued and outstanding Equity Interests of
Petrolifera;
(v)    evidence satisfactory to it that all filings, registrations and
recordings have been made in the appropriate governmental offices, and all other
actions have been taken, which shall be necessary or advisable (A) to effectuate
the Merger and (B) to create first priority, perfected Liens on the Collateral
of Petrolifera pursuant to the Security Instruments; and
(vi)    evidence satisfactory to the Administrative Agent that each Colombian
Security Document to which Petrolifera is a party has been (A) duly subscribed
and delivered and (B) duly filed and recorded before the competent Chamber of
Commerce.
(f)    The Administrative Agent shall have received an opinion of (i) Gamboa &
Chalela, special Colombian counsel to the Parent and the Borrower, in form and
substance satisfactory to the Administrative Agent, and (ii) Maples and Calder,
special Cayman Islands counsel to Petrolifera, in form and substance
satisfactory to the Administrative Agent.
(g)    The Administrative Agent shall have received a certificate of insurance
coverage of the Borrower evidencing that the Borrower is carrying insurance in
accordance with Section 7.11 (including with respect to Petrolifera).
(h)    The Administrative Agent shall have received a certificate of a
Responsible Officer of the Borrower certifying that the Borrower has received
all consents and approvals required by Section 7.03.
(i)    The Administrative Agent and the Lenders shall have received, and be
reasonably satisfied in form and substance with, all documentation and other
information required by bank regulatory authorities under applicable
“know-your-customer” and anti-money launder rules and regulation, including but
not restricted to the USA PATRIOT Act, with respect to Petrolifera.


“Merger Documents” means that certain Plan of Merger dated as of 8 October,
2012, director’s declarations of Petrolifera, director’s declarations of Solana
Petroleum




--------------------------------------------------------------------------------




Exploration, written resolutions of the sole shareholder of Petrolifera, written
resolutions of the sole shareholder of Solana Petroleum Exploration, minutes of
a meeting of the Directors of Petrolifera and minutes of the meeting of the
Directors of Solana Petroleum Exploration, in each case executed in connection
with the Merger under Part XVI of the Companies Law.
    “Petrolifera” means Petrolifera Petroleum (Colombia) Limited, an exempted
company incorporated with limited liability under the laws of the Cayman Islands
with registration number 271065.    
“Petrolifera Excluded Concession Agreements” means, collectively, all of the
agreements to which Petrolifera is a party to prior to the Merger, which consist
of the following:
Concession Agreements
Working Interest
Exploration and Production Contract No. 18 of 2008 for the Turpial Sector dated
June 26, 2008
50%
Exploration and Production Contract No. 07 of 2007 for the Sierra Nevada Sector
dated April 11, 2007
100%
Exploration and Production Contract No. 55 of 2009 for the Magdalena Sector
dated September 19, 2009
100%



2.2    Amendment to Section 8.14. Section 8.14 is hereby amended by adding the
following new subsection (f) at the end thereof to read as follows:
(f)    Notwithstanding the foregoing, the Administrative Agent may waive any
obligation of a Credit Party to grant a Lien on any property or to provide any
item of collateral pursuant to this Section 8.14 if in the sole judgment of the
Administrative Agent the cost or other consequences of granting a Lien on such
property or providing such collateral shall be excessive in view of the benefits
to be obtained by the Lenders therefrom.
2.3    Amendment to Section 9.10. Section 9.10 is hereby amended by adding the
following new sentence at the end thereof to read as follows:
Notwithstanding the foregoing, Solana Petroleum Exploration may merge with and
into Petrolifera, with Petrolifera as the surviving entity, pursuant to and in
accordance with the Merger Documents; provided that (a) no Default or Event of
Default then exists or would exist after giving effect thereto, (b) the Merger
Conditions shall have been satisfied, (c) immediately after the Merger becomes
effective, the Borrower shall deliver to the Administrative Agent a certificate
of a Responsible Officer certifying that the Merger has been consummated
pursuant to and in accordance with the Merger Documents and applicable law and
that attached thereto is a true and complete copy of the Certificate of Merger
as issued by the Registrar of Companies in the Cayman Islands, (d) immediately
prior thereto, the Borrower shall have delivered to the Administrative Agent
such Security Instruments in form and substance satisfactory to the
Administrative, such that immediately after giving effect thereto (subject to
the taking of any action to record or file such Security Instruments




--------------------------------------------------------------------------------




as may be required or advisable under applicable law), Solana Petroleum
Exploration (as the survivor to the Merger) is in compliance with Section 8.14.
2.4    Amendments to Section 9.11. Section 9.11 is hereby amended as follows:
(a)    “and” is deleted from the end of Section 9.11(i);
(b)    the period at the end of Section 9.11(i) is replaced with “; and”; and
(c)    the following subsections (j) and (k) are hereby added at the end of
Section 9.11:


(j) farmouts of the Farmout Concession Agreements and assignments in connection
with such farmouts; provided that a farmout of any Farmout Concession Agreement
shall not exceed a 50% interest in each such Farmout Concession Agreement; and


(k)    the sale of any Oil and Gas Properties related to the Petrolifera
Excluded Concession Agreements.


Section 3.    Conditions Precedent. This Sixth Amendment shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 12.02 of the Credit Agreement) (the “Sixth
Amendment Effective Date”):
3.1    The Administrative Agent shall have received from the Lenders, the
Borrower, the Parent and the Subsidiary Guarantors, counterparts (in such number
as may be requested by the Administrative Agent) of this Sixth Amendment signed
on behalf of such Persons.
3.2    The Administrative Agent shall have received a certificate of a
Responsible Officer of the Borrower certifying that attached thereto are true
and complete copies of the Plan of Merger dated 8 October, 2012, director’s
declarations of Petrolifera, director’s declarations of Solana Petroleum
Exploration, written resolutions of the sole shareholder of Petrolifera, written
resolutions of the sole shareholder of Solana Petroleum Exploration, minutes of
a meeting of the Directors of Petrolifera and minutes of the meeting of the
Directors of Solana Petroleum Exploration, in each case, executed in connection
with the Merger under Part XVI of the Companies Law.


3.3    The Administrative Agent shall have received a certificate of a
Responsible Officer of the Borrower certifying that provided therein is a
complete list of all existing Offtake Agreements to which Petrolifera is a
party.
3.4     No Default shall have occurred and be continuing, after giving effect to
the terms of this Sixth Amendment.
Section 4.    The Parent and the Borrower each covenants and agrees with the
Lenders that: (a) after the Merger, the economic integration of the Colombian
Branch of each of Solana Petroleum Exploration and Petrolifera will occur
promptly, but in any event within 90 days after the Merger; (b) the ANH will be
notified within five days of the occurrence of such economic integration
referred to in clause (a) as evidenced by the registration with the Chamber of
Commerce of the public deed related to such economic integration; and (c) if the
ANH requires any amendment or modification to any of the Concession Agreements
in connection with the Merger, the Parent and the Borrower shall cause such
amendment or modification to be approved by the ANH within nine months of the
ANH notifying any Credit Party of such requirement.
Section 5. Miscellaneous.




--------------------------------------------------------------------------------




5.1    Confirmation. The provisions of the Credit Agreement, as amended by this
Sixth Amendment, shall remain in full force and effect following the
effectiveness of this Sixth Amendment.
5.2    Ratification and Affirmation; Representations and Warranties. The
Borrower and the Parent each hereby: (a) acknowledges the terms of this Sixth
Amendment; (b) ratifies and affirms its obligations under, and acknowledges,
renews and extends its continued liability under, each Loan Document to which it
is a party and agrees that each Loan Document to which it is a party remains in
full force and effect, except as expressly amended hereby, after giving effect
to the amendments contained herein; (c) agrees that from and after the Sixth
Amendment Effective Date each reference to the Credit Agreement in the Loan
Documents shall be deemed to be a reference to the Credit Agreement, as amended
by this Sixth Amendment; and (d) represents and warrants to the Lenders that as
of the date hereof, after giving effect to the terms of this Sixth Amendment:
(i) all of the representations and warranties contained in each Loan Document to
which it is a party are true and correct in all material respects, unless such
representations and warranties are stated to relate to a specific earlier date,
in which case, such representations and warranties shall continue to be true and
correct in all material respects as of such earlier date and (ii) no Default has
occurred and is continuing.
5.3    Loan Document. This Sixth Amendment is a “Loan Document” as defined and
described in the Credit Agreement and all of the terms and provisions of the
Credit Agreement relating to Loan Documents shall apply hereto.
5.4    Counterparts. This Sixth Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this Sixth Amendment by facsimile or other electronic
transmission shall be effective as delivery of a manually executed counterpart
hereof.
5.5    NO ORAL AGREEMENT. THIS SIXTH AMENDMENT, THE CREDIT AGREEMENT AND THE
OTHER LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT THE
FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO ORAL AGREEMENTS BETWEEN THE PARTIES.
5.6    GOVERNING LAW. THIS SIXTH AMENDMENT (INCLUDING, BUT NOT LIMITED TO, THE
VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
[SIGNATURES BEGIN NEXT PAGE]






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Sixth Amendment to be
duly executed as of the date first written above.




BORROWER:    SOLANA RESOURCES LIMITED
By:      /s/ Dana Coffield                          
Name: Dana Coffield
Title:    President & CEO


    




PARENT:    GRAN TIERRA ENERGY INC.
By:    /s/ Dana Coffield                          
Name: Dana Coffield
Title:    President & CEO





Signature Page
Sixth Amendment to Credit Agreement
 
LEGAL_US_W # 71909785

--------------------------------------------------------------------------------






ADMINISTRATIVE AGENT:    WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent and a Lender




By:        /s/ Juan Carlos Sandoval            
Name:    Juan Carlos Sandoval
Title:    Director




By:                             
Name:    
Title:    
    



Signature Page
Sixth Amendment to Credit Agreement
 
LEGAL_US_W # 71909785

--------------------------------------------------------------------------------




RATIFICATION AND AFFIRMATION


Each of the undersigned Guarantors hereby: (a) acknowledges the terms of this
Sixth Amendment; (b) ratifies and affirms its obligations under, and
acknowledges, renews and extends its continued liability under, each Loan
Document to which it is a party and agrees that each Loan Document to which it
is a party remains in full force and effect, except as expressly amended hereby,
after giving effect to the amendments contained herein; (c) agrees that from and
after the Sixth Amendment Effective Date (as defined in this Sixth Amendment)
each reference to the Credit Agreement in the Loan Documents shall be deemed to
be a reference to the Credit Agreement, as amended by this Sixth Amendment; and
(d) represents and warrants to the Lenders that as of the date hereof, after
giving effect to the terms of this Sixth Amendment: (i) all of the
representations and warranties contained in each Loan Document to which it is a
party are true and correct in all material respects, unless such representations
and warranties are stated to relate to a specific earlier date, in which case,
such representations and warranties shall continue to be true and correct in all
material respects as of such earlier date and (ii) no Default has occurred and
is continuing.




EXECUTED AS A DEED by:
SOLANA PETROLEUM EXPLORATION
(COLUMBIA) LIMITED
/s/ Eduardo Passos                            
Eduardo Passos
C.P.F. 229.719.125-15              By:     /s/ Julio Moreira            
Name: Julio Moreira
Title:    Director










GRAN TIERRA EXCHANGECO INC.


    
By:     /s/ Dana Coffield            
Name: Dana Coffield
Title:    President & CEO
                        








EXECUTED AS A DEED by:
GRAN TIERRA ENERGY INTERNATIONAL
HOLDINGS LTD.
/s/ Eduardo Passos                             
Eduardo Passos
C.P.F. 229.719.125-15                By:     /s/ Julio Moreira            
Name: Julio Moreira
Title:    Director

Signature Page
Sixth Amendment to Credit Agreement
 
LEGAL_US_W # 71909785

--------------------------------------------------------------------------------








EXECUTED AS A DEED by:
GRAN TIERRA ENERGY CAYMAN
ISLANDS INC.
/s/ Eduardo Passos                             
Eduardo Passos
C.P.F. 229.719.125-15                By:    /s/ Julio Moreira            
Name: Julio Moreira
Title:    Director








ARGOSY ENERGY, LLC
    


By:     /s/ Julio Moreira            
Name: Julio Moreira
Title:    Manager








GRAN TIERRA ENERGY COLOMBIA, LTD.
By: Argosy Energy, LLC, the general partner of
Gran Tierra Energy Colombia, Ltd.
    


By:     /s/ Julio Moreira            
Name: Julio Moreira
Title:    Manager




GRAN TIERRA ENERGY BRASIL LTDA.




By:     /s/ Julio Moreira            
Name: Julio Moreira
Title:    President


WITNESSES:





Signature Page
Sixth Amendment to Credit Agreement
 
LEGAL_US_W # 71909785

--------------------------------------------------------------------------------




/s/ Joselito Carvalho Santos          
Name: Joselito Carvalho Santos
ID: 673.276.805.00


/s/ Carlito Farias da Silva Filho                    
Name: Carlito Farias da Silva Filho
ID: 807.894.205-20
  










Signature Page
Sixth Amendment to Credit Agreement
 
LEGAL_US_W # 71909785

--------------------------------------------------------------------------------






Annex I
Security Instruments
1)
Assumption Agreement, executed by Petrolifera Petroleum (Colombia) Limited in
favor of the Administrative Agent

2)
Supplement to Guaranty and Collateral Agreement, executed by Gran Tierra Energy
International Holdings Limited in favor of the Administrative Agent

3)    UCC-1 Financing Statements in respect of item 1, by
a)
Petrolifera Petroleum (Colombia) Limited (filed with the Recorder of Deeds of
the District of Colombia)

4)
Letters of Instruction / Consent and Agreements by:

a)
Ecopetrol S.A.—Commercial offer to purchase crude from Chaza and Guayuyaco, from
Solana Petroleum Exploration Colombia Limited dated July 27, 2011.

b)
Emerald Energy PLC Sucursal Colombia and Solana Petroleum Exploration Colombia
Limited – Purchase Agreement of crude from Chaza, Santana and Guayuyaco dated
May 13, 2012.

c)
Petrobras Colombia Limited and Solana Petroleum Exploration Colombia Limited –
Sale –Purchase Agreement of crude from Jilguero and Melero Fields which
correspond to the Garibay E&P, dated June 29, 2012.

5)
Share Mortgage creating an equitable charge over the Shares in Petrolifera
Petroleum (Colombia) Limited by Gran Tierra Energy International Holdings Ltd.
in favor of the Administrative Agent and the Secured Parties (both as defined in
the Guaranty and Collateral Agreement).

6)
(i) Notation on Register of Members of Petrolifera Petroleum Exploration
(Colombia) Limited indicating charge on shares and providing details; and (ii)
Entry on Register of Mortgages and Charges of Gran Tierra Energy International
Holdings Ltd. (both with respect to item 5).

7)
Deposit Account Control Agreement among Petrolifera Petroleum (Colombia)
Limited, Wells Fargo Bank, National Association






Annex I to
Sixth Amendment to Credit Agreement
 